                 Case 1:19-cv-10023-KPF Document 74 Filed 05/26/20 Page 1 of 2




(212) 373-3260

(212) 492-0260

wrieman@paulweiss.com




       May 22, 2020




                                                                   MEMO ENDORSED
       The Honorable Katherine Polk Failla
       United States District Judge
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, New York 10007

           Petróleos de Venezuela, S.A. et al. v. MUFG Union Bank, N.A. et al., No. 1:19-cv-10023

       Dear Judge Failla:

               Together with our co-counsel at Latham & Watkins LLP, we represent defendants and
       counterclaim plaintiffs in this case. We are writing on behalf of all parties to the action. In
       response to the Order entered by the Court on May 18, 2020 (ECF No. 72), the parties propose
       that the hearing on the parties’ motions for summary judgment be held on August 4, 5, 6, 7, 11,
       12, 13, or 14. The parties respectfully request that the hearing be scheduled on the earliest date
       within that range that is convenient for the Court.
             Case 1:19-cv-10023-KPF Document 74 Filed 05/26/20 Page 2 of 2


    The Honorable Katherine Polk Failla
    United States District Judge                                              2

           We are grateful for the Court’s attention to this matter.

                                                         Respectfully,

                                                         /s/ Walter Rieman


    cc: Counsel of Record (Via ECF and Electronic Mail)

The oral argument currently scheduled in this action for July 24, 2020, is
hereby ADJOURNED to August 12, 2020, at 2:00 p.m.

Dated:     May 26, 2020                            SO ORDERED.
           New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
